DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
	The amendment filed Feb. 26, 2021 is sufficient for the Examiner to withdraw the objection to claims 16 and 50.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment filed Feb. 26, 2021 is sufficient for the Examiner to withdraw the rejection of claims 24-26 under 35 U.S.C. 112(b).

The Examiner acknowledges Applicant’s amendment filed Feb. 26, 2021 to clarify claim 4.  However, there are still 35 U.S.C. 112 issues with claims 4-16 discussed below.
Claims 4-16 and 40-57 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 4-14, it is unclear to the Examiner what method is being claimed, since Applicant recites the first ion-exchange treatment applying first salt ions in claim 1, the Examiner interprets first salt ions in claim 1 as part of salt ions in the first ion-exchange treatment.  First salt ions are interpreted as first ions from a salt.  In claim 4, Applicant recites substituting second salt ions for at least a portion of first salt ions, therefore, claim 4 is interpreted as first salt ions from a salt are exchanged with second salt ions from a first mixed salt, and it is unclear to the Examiner what the relationship is between first salt ions with the first salt and the second salt of the first mixed salt or in applying first salt ions in the first ion-exchange treatment in the initial window member.
Based on Applicant’s specification (PGPUB [0101]-[0105]), to clarify claim 4, the Examiner recommends claim 1 is amended, in lines 3-4 to state, “the first ion-exchange treatment comprising exchanging first ions in the initial window member, and in claim 4, amending “the first salt ions” to “first ions in the initial window member”.  Claim 5 requires amending “the first salt ions” to “the first ions exchanged in the initial window member” and claim 6 requires amending claim 6 to, wherein the second salt comprises first salt ions that are chemically the same as the first ions in the initial window member.
Based on Applicant’s specification (PGPUB [0101]-[0105] and Figures), the Examiner interprets claim 4 as, the first reinforcement operation is performed using a first mixed salt comprising a first salt comprising seconds ions in the salt (corresponding to second salt ions) and a second salt different from first ions in the initial window member.
Based on Applicant’s specification (PGPUB [0101]-[0105] and Figures) and the interpretation of claim 4 above, the Examiner interprets claim 5 as, the second ions of the first salt (i.e. second salt ions) substitutes for the first ions in the initial window member (i.e. first ion salts) in a one-to-one correspondence.  The Examiner recommends not referencing the first ions in the initial window member as first ion salts.
Based on Applicant’s specification (PGPUB [0101]-[0105]) and the interpretation of claims 4 and 5 above, the Examiner interprets claim 6 as the second salt comprises first salt ions and the first salt ions of the second salt are the same chemical ions as the first ions of the initial window member.  Based on Applicant’s specification (PGPUB [0111]-[0114]) and interpretation of claim 4 above, the Examiner interprets claim 7 as wherein the stress relief operation moves the substituted seconds salt ions of the first salt in the initial window member farther into the initial window member.  Claims 7-16 include dependencies from claim 4 and are also indefinite.
Regarding claims 11-12, while Applicant has amended the claims to clarify the claimed the mixing ratios based on weight or moles, it is still unclear what defines “a mixing ratio” of the first mixed salt and the second mixed salt.  Based on the Applicant’s specification, the mixing ratio of a the first mixed salt appears to be a ratio between the either the weight or moles of the second salt of the first mixed salt to the weight or moles of the first salt of the first mixed salt and the second mixed salt also comprises a first salt chemically the same as the first salt of the first mixed salt and a second salt chemically the same as the second salt of the first mixed salt, and wherein a mixing ratio of the second salt is a ratio between the weight or moles of the second salt of the second mixed salt to the weight or moles of the first salt of the second mixed salt.  Please define “a mixing ratio” of the second mixed salt and “a mixing ratio” of the first mixed salt in the claim.

Regarding claim 40, Applicant claims a third salt ion and a first salt ion in claim 40.  It is unclear to the Examiner how an initial window member comprises a third salt ion.  Based on the specification (PGPUB [0101]-[0105], [0203], and Figures), the Examiner interprets a third salt ion of the initial window member as a third ion, and a first salt substitutes for the third ion.Please clarify claim 40 and any dependent claims.  It should be noted the term “salt ion” implies the source of the ion is from a salt, and the ions in the window member are from an oxide.  Claims 41 and 44-57 depend from claim 40 and therefore, are also indefinite.  
Regarding claims 44 and 45, it is unclear to which ion-exchange treatment application is referencing, since there is an ion-exchange treatment in the performing a first reinforcement operation and an ion exchange-treatment in the performing a second reinforcement operation.  The Examiner interprets Applicant is reference the ion-exchange treatment operation in the first reinforcement operation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (US 2018/0230044 A1 – hereinafter Ozeki).
Regarding claim 1, Ozeki ([0071]-[0076] and [0091]-[0094]) discloses a method for producing strengthened glass, such as a window glass, the method includes sequentially for the ion exchange 
Additionally, Ozeki ([0073]-[0074] and Figs. 1-4) discloses the compressive stress (CS) in the glass surface is reduced to insert the compressive stress more deeply by performing ion exchange in the second step.  Therefore, based on the disclosure of Ozeki, including the compressive stress is reduced during a salt treatment at a temperature overlapping Applicant’s stress relief treatment by immersing the glass into a salt and ion exchanged is performed, it would be obvious to a person having ordinary skill in the art, the second step of Ozeki is a stress relief operation including simultaneously performing a 
Regarding claims 4 and 5, Please note the claim interpretation above in the rejection of claims under 35 U.S.C. 112(b).  
Ozeki ([0079] further discloses metal ions a (for example sodium ions) and metals ions b (for example potassium ions) and ([0077]) discloses a mixture of salts, such as nitrate, sulfate, etc., and ([0057]) discloses a mixture of potassium nitrate and sodium nitrate.  Additionally, Ozeki ([0014]) discloses in the ion exchange treatment of replacing metal alkali ions a in the glass (corresponding to first ions in the initial window member) with alkali metals ions b (i.e. second salt ions) having larger ion radius than the alkali metal ions a (i.e. first ions) in the glass and in ([0004] and [0042]) discloses glass immersed in a potassium nitrate solution to replace sodium ions in the glass with potassium ions.  Therefore, it would be obvious to a person having ordinary skill in the art, a mixture of sodium and potassium nitrate salts for the first reinforcement operation.  This provides for a first mixed salt comprising a potassium nitrate (corresponding to a first salt) comprising second salt ions, such as potassium, used in performing the first ion-exchange treatment and a second salt, such as sodium nitrate different from the first salt, and the first reinforcement operation substitutes the second salt ions for at least a portion of alkali metal ions a in the glass (i.e. first ions) in a one-to-one correspondence.
Regarding claim 6, Please note the claim interpretation above in the rejection of claims under 35 U.S.C. 112(b).  As discussed in the rejection of claim 1 above, Ozeki discloses potassium nitrate solution to replace sodium ions (i.e. first ions) in the glass with potassium ions (i.e. second salt ions) and Ozeki discloses the second salt as a sodium nitrate, which comprises sodium ions.  The sodium ions in 
Regarding claim 16,  Ozeki ([0118]) further discloses the third step (corresponding to a second reinforcement operation) provides for a mixed salt to the initial window member after the second step (corresponding to a stress relief operation) and the mixed salt of the third step (i.e. second reinforcement) operation comprises potassium nitrate and sodium nitrate, which provides for limitations claimed in claim 16.  
Regarding claim 17, as discussed in the rejection of claim 1 above, Ozeki ([0101]) discloses the treatment temperature at the first step is preferably 500 degrees C or less, which is within Applicant’s claimed range of equal to or greater than about 500 degrees C.  Additionally, Ozeki ([0105]) further discloses the temperature of the second salt in the third step is preferably 380 degrees C or more and preferably 500 degrees C or less, more preferably 470 degrees or less, and further more preferably 450 degrees C or less.  Further, Ozeki ([0116]-[0118]) discloses a specific example where the third step (i.e. second reinforcement) is performed at a lower temperature than the first step (i.e. first reinforcement.  
Therefore, based on the temperature ranges of the first step (first reinforcement) and the third step (second reinforcement) of Ozeki and the Example, it would be obvious to a person having ordinary skill in the art, the second reinforcement operation performed at a lower temperature than the first temperature of the first reinforcement operation.
Regarding claim 18, as discussed in the rejection of claim 17 above, Ozeki ([0105]) further discloses the temperature of the second salt in the third step is preferably 380 degrees C or more and preferably 500 degrees C or less, more preferably 470 degrees or less, and further more preferably 450 degrees C or less.  Therefore, it would be obvious to a person having ordinary skill in the art, the .
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (US 2018/0230044A1 – hereinafter Ozeki) as applied to claim 1 above, and further in view of Hasegawa et al. (US 2013/0219966A1 – hereinafter Hasegawa).
Regarding claim 2, Ozeki fails to disclose details of the first reinforcement operation temperature with respect to a distortion point of the initial window member.  However, Hasegawa ([0080]) discloses strengthening in a first salt at temperatures ranging from 375 degrees C and 510 degrees C, which overlaps the first reinforcement temperature range of Ozeki, and Hasegawa ([0069]) discloses the unexchanged base glass preferably has a strain point ranging from 450 to 550 degrees C otherwise the glass does not have heat resistance enough to withstand the chemical strengthening.  Therefore based on the additional teachings of Hasegawa and the overlapping strengthening temperatures, it would be obvious to a person having ordinary skill in the art, the base glass preferably has a strain point ranging from 450 to 550 degrees C.  With the strain point range of the base glass based on Ozeki in view of Hasegawa, and the reinforcement temperature ranges of Ozeki, there are first reinforcement temperatures combined with a distortion point (i.e. strain point) within a range of about +/- 20 degrees C with respect to a temperature lower than a distortion point by about 50 degrees C.  
Regarding claim 3, in addition to the rejection of claim 2, as discussed in the rejection of claim 1 above, Ozeki ([0071]-[0074] and [0091]-[0094]) discloses a method for producing strengthened glass, such as a window glass.  Therefore, it would be obvious to a person having ordinary skill in the art, the initial window member comprises a glass.
Claims 7-12, 19-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (US 2018/0230044A1 – hereinafter Ozeki) as applied to claims 1 and 4 above, and further in view of Ohara et al. (US 2014/0370264A1 – hereinafter Ohara).
Regarding claims 7 and 8, Please note the claim interpretation above in the rejection of claims under 35 U.S.C. 112(b).  As discussed in the rejection of claims 1 and 4 above, the compressive stress (CS) in the glass surface is reduced to insert the compressive stress more deeply by performing ion exchange in the second step.   Ozeki ([0103]) further discloses the temperature of the second salt in the second step is preferably 500 degrees or less.  Additionally, Ozeki ([0079] further discloses metal ions a (for example sodium ions) and metals ions b (for example potassium ions) and ([0077]) discloses a mixture of salts, such as nitrate, sulfate, etc., and ([0057]) discloses a mixture of potassium nitrate and sodium nitrate.  Additionally, Ozeki ([0014]) discloses in the ion exchange treatment of replacing metal alkali ions a in the glass (corresponding to first ions in the initial window member) with alkali metals ions b (i.e. second salt ions) having larger ion radius than the alkali metal ions a (i.e. first ions) in the glass and in ([0004] and [0042]) discloses glass immersed in a potassium nitrate solution to replace sodium ions in the glass with potassium ions.  Therefore, it would be obvious to a person having ordinary skill in the art, a mixture of sodium and potassium nitrate salts for the first reinforcement operation.  This provides for a first mixed salt comprising a potassium nitrate (corresponding to a first salt) comprising second salt ions, such as potassium, used in performing the first ion-exchange treatment and a second salt, such as sodium nitrate different from the first salt, and the first reinforcement operation substitutes the second salt ions for at least a portion of alkali metal ions a in the glass (i.e. first ions) in a one-to-one correspondence.
Ozeki fails to disclose specifically the reduction in the CS is due to moving the second salt ions (i.e. larger potassium ions) further from a surface of the initial window member.  However, Ohara discloses ([0108]-[0111] performing a heat treatment to move larger alkali ions present in the compressive stress layer on the surface to the inner part of the glass and the heat treatment is 500 degrees C or lower, which is the same temperature range as the second step.  Therefore, it would be obvious to a person having ordinary skill in the art, the second step of Ozeki will also provide for moving 
Regarding claim 9, as discussed in the rejection of claim 1 and 8 above, Ozeki discloses the first temperature range the same as the second temperature range, and it would be obvious with the overlapping temperature ranges, the first temperature can be substantially the same as the second temperature. 
Regarding claims 10 and 11, Please note the claim interpretation above in the rejection of claims under 35 U.S.C. 112(b).  In addition to the rejection of claim 7, as discussed in the rejection of claims 1 and 4 above, Ozeki discloses salt brought into contact with the glass includes immersion of the glass into molten salt and teaches a mixture of sodium and potassium nitrate salts for the first step and a X1% ratio for the first step and discloses in the second step the a second salt in which the ratio is X2%, and a third step (corresponding to a second reinforcement operation) of bringing the glass into contact with a third salt in which the ratio is X3%.  The ratios X1%, X2%, and X3% satisfy the relation of X3<X2 and X1<X2.  Therefore, it would be obvious to a person having ordinary skill in the art, the salt treatment of the stress relief operation (i.e. second step) includes applying a second mixed salt that is in a liquid state (i.e. molten salt) to the initial window member to which the first reinforcement operation is performed, as claimed in claim 10 and the second mixed salt has a mixing ratio, such as X2%, different from a mixing ratio of the first mixed salt (i.e. X1%) in the first reinforcement operation, as claimed in claim 11 (see 35 U.S.C. 112(b) claim interpretation).
Regarding claim 12, Please note the claim interpretation above in the rejection of claims under 35 U.S.C. 112(b).  Ozeki ([0079]-[0080]) discloses the ratio X1% (for example potassium nitrate – potassium ions as 2nd ion salts) is preferably 85% or more, 90% or more, and more preferably 96% or 
Regarding claims 19 and 20, as discussed in the rejection of claim 1 above, Ozeki discloses the claimed first reinforcement operation as a first chemical strengthening step where the molten salt is at a temperature preferably 500 degrees C or lower.  Ozeki ([0101] discloses the first step forming a compressive stress layer, which provides for a first surface compressive stress and a first depth of compression.  Ozeki ([0073]-[0074] and Figs. 1-4) discloses the compressive stress (CS) in the glass surface is reduced to insert the compressive stress more deeply by performing ion exchange in the second step.  Ozeki ([0103]) further discloses the temperature of the second salt in the second step is preferably 500 degrees or less.  This provides for the second step of Ozeki as a stress relief operation including performing a salt treatment on the initial window member to which the first reinforcement operation is preformed, thereby decreasing the first surface compressive stress to a second surface compressive stress.  Ozeki fails to disclose specifically state thereby decreasing the first depth of compression to a second depth of compression different from the first depth of compression.  However, Ohara discloses ([0108]-[0111] performing a heat treatment to move larger alkali ions present in the compressive stress layer on the surface to the inner part of the glass and the heat treatment is 500 degrees C or lower, which is the same temperature range as the second step of Ozeki.  Therefore, it would be obvious to a person having ordinary skill in the art, in addition to the second step of Ozeki providing for decreasing the first surface compressive stress to second compressive stress, the temperatures and treatment of Ozeki also provide for thereby changing a first depth of compression and the second depth of compression is different from the first depth of compression, as claimed in claim 
Additionally, as discussed in the rejection of claim 1 above, Ozeki discloses the claimed second reinforcement operation (i.e. third step).  Ozeki ([0104] discloses the depth of the compressive stress layer is adjusted.  Therefore, it would be obvious to a person having ordinary skill in the art, the third step of Ozeki thereby increases the second surface compressive stress to a third surface compressive stress.  
Regarding claim 21, Ozeki discloses the value of the compressive stress at a value 15 microns from the surface is preferably 150 MPa or more and (Fig. 5) discloses the compressive stress at the surface is approximately equal to the compressive stress at about 15 microns deep from the glass surface.  Therefore, it would be obvious to a person having ordinary skill in the art, a compressive stress preferably 150 MPa or more at the surface, which is within Applicant’s clamed range of the first surface compressive stress is smaller than about 150 MPa.  It should be noted the term “about 150 MPa” has been interpreted as including values more than 150 MPa.  
Regarding claim 22, in addition to the rejection of claim 19 above, as discussed in the rejection of claim 1 above, Ozeki discloses a first reinforcement operation (i.e. first step) at a temperature preferably 500 degrees C or lower.  Therefore, it would be obvious to a person having ordinary skill in the art, the first reinforcement operation is performed at a temperature preferably 500 degrees C or lower, which is within Applicant’s claimed range of equal to or greater than about 500 degrees C.
Regarding claims 24-26, as discussed in the rejection of claim 19 above Ozeki discloses the claimed first reinforcement (i.e. first step), stress relief (i.e. 2nd step), and second reinforcement operations (i.e. third step).  Additionally, Ozeki discloses overlapping temperatures, potassium and sodium nitrate, and overlapping process times ([0107]-[0109]) as claimed by Applicant.  Therefore, it would be obvious to a person having ordinary skill in the art, the process of Ozeki provides for the .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Ohara and Ozeki have been considered but are moot, due to the new grounds of rejection necessitated by the amendment. 
 However, the Examiner will address applicable arguments against the Ozeki reference.
Applicant argues Ozeki does not teach that salt treatments may be used to reduce compressive stress, and Ozeki does mention the reduction of compressive stress may be used so that the depth of compressive stress layer (DOL) may be increased.  However, Ozeki is silent as to what means may be used to reduce compressive stress, and Ozeki does not teach that compressive stress may be reduced, between ion-exchange treatments, by performance of salt treatments.  
This argument is not persuasive.
As discussed in the rejection of claim 1 above, Ozeki ([0103]) discloses the treatment temperature at the second step is preferably 500 degrees C or less, and preferably 380 degrees C or more, and as stated above Ozeki discloses bringing the glass into contact with a second salt with alkali metal ions b and ([0075]) bringing the glass into contact means the glass may be immersed into a salt bath where the molten salt is heated.  The second step of Ozeki has an overlapping temperature to Applicant’s stress relief operation (PBPUB [0115]-[0116]) including a salt treatment of about 500 degrees C or above.  
Additionally, Ozeki ([0073]-[0074] and Figs. 1-4) discloses the compressive stress (CS) in the glass surface is reduced to insert the compressive stress more deeply by performing ion exchange in the second step.  Therefore, based on the disclosure of Ozeki, including the compressive stress is reduced during a salt treatment at a temperature overlapping Applicant’s stress relief treatment by immersing 
For these reasons, the Examiner maintains the new grounds of rejection of rejection including simultaneously preforming a heat treatment and performing a salt treatment for Claims 1, 4-6, and 16-18 under 35 U.S.C. 103 as being unpatentable over Ozeki, Claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Ozeki and Hasegawa, and Claims 7-12, 19-22, and 24-26 under 35 U.S.C. 103 as being unpatentable over Ozeki and Ohara.
Allowable Subject Matter
Claims 40-41 and 44-57 is/are rejected under 35 U.S.C. 112(b).  If the interpretation of claim 40 is correct and Applicant resolves the 35 U.S.C. 112(b) issues satisfactorily with Claims 40-41 and 44-57, claims 40-41 and 44-57 would be allowable.  The following is a statement of reasons for the indication of allowable subject matter for claims 40-41 and 44-57:  the prior art fails to disclose or fairly suggest the method comprising performing the claimed first reinforcement operation and second reinforcement operation, wherein the first reinforcement operation further comprises an alkalinity control operation alleviating an alkalinity of the first reinforcement environment.
Claims 13-15 is are rejected under 35 U.S.C. 112(b).  If the interpretation of claim 4 is correct and Applicant resolves the 35 U.S.C. 112(b) issues with the claims, claims 13-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indications of allowable subject matter for claims 13-15:  the prior art fails to disclose or fairly suggest the method of claim 4 as interpreted by the Examiner.  Ozeki ([0014]) discloses the ratio X3 ranges from 50-95%, and therefore fails to disclose the second 
Below is a discussion of the closest prior art for claim 40.
Ohara et al. (US 2014/0370264A1 – hereinafter Ohara) ([0101]-[0116] discloses a method of chemical strengthening treatment of glass by conducting ion-exchange on the surface of the glass.  Ohara discloses the strengthening treatment method forms a compressive layer and the method comprises a first chemical strengthening step (corresponding to a first reinforcement operation and a first ion-exchange treatment) includes a step of bringing a glass (corresponding to an initial window member) in contact with a molten salt, including a mixed molten salt, comprising alkali metal ions (corresponding to ion salts) at a temperature preferably 500 degrees C or lower, which is within Applicant’s claimed range of equal to or greater than about 500 degrees C.  
Ohara further discloses after a first strengthening treatment and performing a second chemical strengthening step including ion exchange and discloses the second chemical strengthening may be conducted in the ion-exchange treatment in step(1) (i.e. first ion exchange) and discloses specific Examples (Tables 3 and 4) where the second reinforcement operation comprises the glass ion-exchanged in the first reinforcement operation (corresponding to a first-reinforced initial window member) and the second chemical strengthening includes a strengthening salt (corresponding to a second ion salt) and the strengthening temperatures are less than 500 degrees C, where specific temperatures include 425 degrees C, which is within Applicant’s claimed range in claim 55.   Therefore, based on the disclosure of Ohara, it would be obvious to a person having ordinary skill in the art, a method comprising an initial window member of glass, preforming the claimed first reinforcement operation at a temperature preferably 500 degrees or lower, and performing a second reinforcement operation comprising providing the first-reinforced initial window member to a second reinforcement environment at a second temperature smaller than about 500 degrees C, as claimed in claim 40, and at 
As discussed above, Ohara discloses mixed molten salts.  Ohara ([0115] and [0116]) discloses treatments with potassium nitrate and sodium nitrate and mixed molten salts including alkali sulfates and alkali chlorides including sodium and potassium.  Additionally, Ohara (Tables 3 and 4) discloses sodium nitrate and potassium nitrate as a first strengthening salt, and based on the teachings of Ohara, it would be obvious to a person having ordinary skill in the art, the sodium nitrate and potassium nitrate could include sulfates and chlorides of sodium and potassium to provide for a mixed salt comprising a first salt, such as sodium nitrate or potassium nitrate, comprising sodium ions or potassium ions, where either the sodium ions or potassium ions correspond to a first salt ion.  
Ohara ([0101]-[0102]) further discloses in chemical strengthening substituting alkali ions having small ionic radius (for example, sodium ion or lithium ion – either provides for a third ion)) on the surface of a glass with alkali ions having a large ionic radius (for example, potassium ion or sodium ion).  Therefore, based on the disclosure of Ohara, it would be obvious to a person having ordinary skill in the art, for a mixed salt with a first salt of sodium nitrate comprising sodium ions or a mixed salt with a first salt of potassium nitrate comprising potassium ions in performing the first ion exchange treatment and a second salt, such as sulfates or chlorides, which are both different from the first salt (nitrates) and the first reinforcement operation substitutes the first salt ion (either sodium or potassium ions) from a mixed salt comprising a first salt (either potassium or sodium nitrate) for at least a portion of ions (either sodium or lithium ions - corresponding to a third ion) in the initial window member.
Ohara, and the prior art fail to disclose or fairly suggest the first reinforcement operation further comprises an alkalinity control operation alleviating an alkalinity of the first reinforcement environment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LISA L HERRING/               Primary Examiner, Art Unit 1741